                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

     BILLY WAYNE LOCKE,                            )
                                                   )        Case Nos. 1:19-cv-376; 1:11-cr-41
           Petitioner,                             )
                                                   )        Judge Travis R. McDonough
     v.                                            )
                                                   )        Magistrate Judge Susan K. Lee
     UNITED STATES OF AMERICA,                     )
                                                   )
           Respondent.                             )


                                    MEMORANDUM OPINION


          Before the Court is Petitioner’s motion to vacate, set aside, or correct his sentence

 pursuant to 28 U.S.C. § 2255 (Docs. 196, 199 in Case No. 1:11-cr-41; Doc. 1 in Case No. 1:19-

 cv-376). In his motion, Petitioner argues that he received ineffective assistance of counsel at his

 resentencing hearing on February 9, 2018. (See generally Docs. 196, 199 in Case No. 1:11-cr-

 41; Doc. 1 in Case No. 1:19-cv-376.)1 The Court previously determined that Petitioner’s motion

 was timely but denied the motion in part with regard to his arguments that his resentencing

 counsel was ineffective for failing to object to his criminal-history category, failing to raise

 double-jeopardy concerns, failing to object in light of the statutory maximum, and failing to

 object to prosecutorial misconduct. (Doc. 16, at 4–5, 7–8, 15–19, in Case No. 1:19-cv-376.) The

 only issue remaining is whether his counsel was ineffective for failing to object to his offense-

 level calculation under U.S.S.G. § 2K2.1. (See id. at 14–15.)




 1
   For convenience and ease of understanding, the Court will cite Petitioner’s § 2255 motion as it
 appears in Case No. 1:19-cv-376, although the Court acknowledges that the motion was also
 filed twice in the docket for Case No. 1:11-cr-41.


Case 1:19-cv-00376-TRM-SKL Document 30 Filed 08/31/21 Page 1 of 7 PageID #: 91
    I.      BACKGROUND

         On January 22, 2013, a jury convicted Petitioner of unlawful possession of a firearm or

 ammunition by a convicted felon, in violation of 18 U.S.C. § 922(g). (Doc. 105 in Case No.

 1:11-cr-41.) The Court subsequently sentenced Petitioner to 235 months’ imprisonment,

 followed by three years of supervised release, finding that he qualified for an enhanced sentence

 under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). (Doc. 115, at 1–3, in

 Case No. 1:11-cr-41.) Petitioner appealed the Court’s judgment (Doc. 114), which the United

 States Court of Appeals for the Sixth Circuit affirmed (Doc. 126 in Case No. 1:11-cr-41). While

 the appeal was pending, Petitioner filed a pro se motion asking the Court to correct his sentence

 in light of the Supreme Court’s decision in Alleyne v. United States, 570 U.S. 99 (2013), (Doc.

 119 in Case No. 1:11-cr-41) and a motion to vacate, set aside, or correct his original sentence

 pursuant to 28 U.S.C. § 2255, asserting a lack of jurisdiction, violation of his Fourth Amendment

 rights, and ineffective assistance of counsel (Doc. 128 in Case No. 1:11-cr-41). Later, the

 Federal Defender Services of Eastern Tennessee filed a supplement to Petitioner’s § 2255

 motion, arguing that Petitioner no long qualified as an armed career criminal following the

 Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015) (Doc. 151 in Case

 No. 1:11-cr-41). The Court granted Petitioner’s § 2255 motion in light of Johnson and the Sixth

 Circuit’s subsequent decision in United States v. Stitt, 860 F.3d 854 (6th Cir. 2017), and vacated

 Petitioner’s original sentence. (See Doc. 165 in Case No. 1:11-cr-41.)

         On February 9, 2018, the Court resentenced Petitioner to 118 months’ imprisonment,

 followed by three years of supervised release. (Doc. 175, at 1–3, in Case No. 1:11-cr-41.)

 Without the ACCA enhancement, the Court calculated Petitioner’s guidelines range as 100 to

 120 months based on an offense level of 24, a criminal history category of VI, and a statutory




                                    2
Case 1:19-cv-00376-TRM-SKL Document 30 Filed 08/31/21 Page 2 of 7 PageID #: 92
 maximum of 120 months’ imprisonment. (See Doc. 176, at 1, in Case No. 1:11-cr-41; Doc. 182,

 at 4–5, in Case No. 1:11-cr-41.) Petitioner’s offense level was calculated pursuant to § 2K2.1 of

 the sentencing guidelines (see Doc. 168, at 4, in Case No. 1:11-cr-41), which provides that the

 base offense level is 24 “if the defendant committed any part of the instant offense subsequent to

 sustaining at least two felony convictions of either a crime of violence or a controlled substance

 offense.” U.S.S.G. § 2K2.1(a)(2). In Petitioner’s case, the Court relied on his 2002 conviction

 for Tennessee Aggravated Assault and his 2005 conviction for possession of marijuana for resale

 in calculating his offense. (See Doc. 168, at 4, 8, in Case No. 1:11-cr-41.) Petitioner appealed

 his resentencing judgment (Doc. 177 in Case No. 1:11-cr-41), which the court of appeals again

 affirmed (Doc. 183 in Case No. 1:11-cr-41).

        On May 29, 2019, Petitioner filed the instant motion to vacate, set aside, or correct his

 amended sentence pursuant to 28 U.S.C. § 2255 (Doc. 1 in Case No. 1:19-cv-376). On

 September 16, 2019, Petitioner was release from the custody of the Bureau of Prisons in

 connection with the underlying offense. Find an Inmate, BUREAU OF PRISONS,

 https://www.bop.gov/inmateloc/ (search by name). Petitioner is now in the custody of the

 Tennessee Department of Correction and is currently being held at the Morgan County

 Correctional Complex. Felony Offender Information, TENN. DEPT. CORR.,

 https://apps.tn.gov/foil-app/search.jsp (search by name).

        On September 23, 2020, the Court denied Petitioner’s § 2255 motion in part and set an

 evidentiary hearing to determine whether Petitioner’s 2002 Tennessee aggravated-assault

 conviction was for a version of the offense that qualifies as a “crime of violence” for the

 purposes of U.S.S.G. § 2K2.1. (Doc. 16, at 19–20, in Case No. 1:19-cv-376). No additional

 materials were presented at the evidentiary hearing. (See Doc. 29 in Case No. 1:19-cv-376.)




                                    3
Case 1:19-cv-00376-TRM-SKL Document 30 Filed 08/31/21 Page 3 of 7 PageID #: 93
    II.      ANALYSIS

          To collaterally attack his conviction based on ineffective assistance of counsel, Petitioner

 must establish “that [his] lawyers performed well below the norm of competence in the

 profession and that this failing prejudiced [his] case.” Caudill v. Conover, 881 F.3d 454, 460

 (6th Cir. 2018) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). The performance

 inquiry requires the defendant to “show that counsel’s representation fell below an objective

 standard of reasonableness.” Strickland, 466 U.S. at 688. The prejudice inquiry requires the

 defendant to “show that there is a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different.” Id. at 694. There is a “strong

 presumption that counsel’s conduct falls within the wide range of reasonable professional

 assistance.” Id. at 689. Therefore, the court should resist “the temptation to rely on hindsight . . .

 in the context of ineffective assistance claims.” Carson v. United States, 3 F. App’x 321, 324

 (6th Cir. 2001); see also Strickland, 466 U.S. at 689 (“A fair assessment of attorney performance

 requires that every effort be made to eliminate the distorting effects of hindsight, to reconstruct

 the circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s

 perspective at the time.”).

          Petitioner argues that his offense level should not have been calculated as 24 based on

 U.S.S.G. § 2K2.1(a)(2) because he does not have at least two felony convictions for crimes of

 violence or controlled substance offenses. (Doc. 1, at 2–3, in Case No. 1:19-cv-376.) As set

 forth in the Court’s previous memorandum opinion, the base offense level for offenses

 concerning the unlawful receipt, possession, or transportation of firearms is 24 if, at the time he

 committed the instant offense, the defendant had two prior felony convictions for either a “crime

 of violence” or a “controlled substance offense.” U.S.S.G. § 2K2.1(a)(2). If the defendant had




                                    4
Case 1:19-cv-00376-TRM-SKL Document 30 Filed 08/31/21 Page 4 of 7 PageID #: 94
 only one prior felony conviction for a crime of violence or controlled-substance offense at the

 time he committed the instant offense, his base offense level is 20. Id. § 2K2.1(a)(4)(A).

        At his resentencing hearing, the Court calculated Petitioner’s offense level as 24 based on

 his prior convictions for Tennessee aggravated assault and possession of marijuana for resale.

 (Doc. 168, at 4, 8, in Case No. 1:11-cr-41.) As the Court previously explained, Petitioner’s

 conviction for possession of marijuana for resale qualifies as a controlled-substance offense for

 the purposes of § 2K2.1. (Doc. 16, at 10–11, in Case No. 1:19-cv-376.) However, his 2002

 aggravated-assault conviction only qualifies as a “crime of violence” if he was convicted under

 Tennessee Code Annotated § 39-13-102(a), because the variants of the offense defined in

 subsections (b) and (c) do not qualify. See Dunlap v. United States, 784 F. App’x 379, 387 (6th

 Cir. 2019) (holding that “[t]he Tennessee aggravated assault statute is divisible” and that

 “[w]illfully or knowingly failing or refusing to protect a child or adult from an aggravated assault

 does not involve the attempted or threatened use of force as an element”); Dillard v. United

 States, 420 F. Supp. 3d 718, 733–34 (E.D. Tenn. 2019) (agreeing that the variants described in

 subdivisions (b) and (c) do not describe offenses that qualify as “violent felonies” for the

 purposes of the ACCA); (see also Doc. 16, at 14, in Case No. 1:19-cv-376 (“[T]he variants

 described in Tenn. Code Ann. §§ 39-13-102(b) and (c) fall outside of the generic definition, and

 aggravated assaults committed under subdivisions (b) and (c) do not qualify as “crimes of

 violence” under either the use-of-physical-force prong or the enumerated-offenses prong of

 U.S.S.G. § 4B1.2(a).”).)

        Because the statute is divisible and some variants qualify as crimes of violence while

 others do not, the Court applies the modified categorical approach to determine whether

 Petitioner was convicted of a qualifying variant of the offense. Under the modified categorical




                                    5
Case 1:19-cv-00376-TRM-SKL Document 30 Filed 08/31/21 Page 5 of 7 PageID #: 95
 approach, the Court may consult a “limited class of documents” to determine which alternative

 set of elements served as the basis for the conviction. Descamps v. United States, 570 U.S. 254,

 257 (2013). The Court then looks at the specific offense of conviction to determine whether it

 falls within the guidelines’ definition of a crime of violence or controlled substance offense. See

 id. In determining the variant of the offense underlying Petitioner’s conviction, the Court may

 consider “the terms of the charging document, the terms of a plea agreement or transcript of

 colloquy between judge and defendant in which the factual basis for the plea was confirmed by

 the defendant, or to some comparable judicial record of this information.” Shepard v. United

 States, 544 U.S. 13, 26 (2005). In the Sixth Circuit, the district court may also examine state-

 court judgments, since they fall within Shepard’s category of “some comparable judicial record.”

 United States v. Adkins, 729 F.3d 559, 568 (6th Cir. 2013) (citing United States v. Armstead, 467

 F.3d 943, 948 (6th Cir. 2006)). The purpose of the inquiry is only to reveal whether the plea was

 to a qualifying version of the offense, not to reveal the facts underlying the plea. Descamps, 570

 U.S. at 262–63 (quoting Shepard, 544 U.S. at 26).

        In this case, the judgment for Petitioner’s aggravated-assault conviction does not specify

 the particular subsection under which he was convicted but does specify that the conviction is for

 a class C felony. (Doc. 131-1 in Case No. 1:11-cr-41.) However, pursuant to the 2002 statute,

 an aggravated assault under subdivisions (a)(1), (b), or (c) qualifies as a class C felony. Tenn.

 Code Ann. § 39-13-102(d)(1) (2002). Therefore, the judgment sheds no light on whether

 Petitioner was convicted of a qualifying variant of the offense or a non-qualifying one. No

 additional Shepard documents were presented to the Court at the evidentiary hearing. (See Doc.

 29 in Case No. 1:19-cv-376.)




                                    6
Case 1:19-cv-00376-TRM-SKL Document 30 Filed 08/31/21 Page 6 of 7 PageID #: 96
           Because it is unclear from the documents in the record whether Petitioner was convicted

 under any specific prong of the statute, Petitioner’s counsel should have objected to the use of

 this conviction to enhance his offense level. If Petitioner’s counsel had objected, the

 Government would not have been able to meet its burden at resentencing to show that the

 enhancement applied.

    III.      CONCLUSION

           For these reasons, Petitioner’s § 2255 motion (Docs. 196, 199 in Case No. 1:11-cr-41;

 Doc. 1 in Case No. 1:19-cv-376) is GRANTED IN PART with respect to his argument that his

 counsel was ineffective for failing to object to his offense-level calculation under U.S.S.G. §

 2K2.1. If his resentencing counsel had objected to the use of his Tennessee aggravated-assault

 conviction under § 2K2.1, the Court would have calculated Petitioner’s offense level as 21 rather

 than 24, and his guidelines range would have been 77 to 96 months rather than 100 to 125

 months. Based on the Court’s consideration of the new guidelines range and the 18 U.S.C.

 § 3553(a) factors, the Court CORRECTS Petitioner’s sentence to 96 months imprisonment

 followed by three years of supervised release. Although Petitioner has already been released

 from the Bureau of Prisons, the Court will issue an amended judgment reflecting this corrected

 sentence.

           AN APPROPRIATE JUDGMENT WILL ENTER.

                                               /s/Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                    7
Case 1:19-cv-00376-TRM-SKL Document 30 Filed 08/31/21 Page 7 of 7 PageID #: 97
